

	

		II

		109th CONGRESS

		2d Session

		S. 2386

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mrs. Lincoln (for

			 herself and Mr. Pryor) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on

		  1-Flouro-2-nitrobenzene.

	

	

		1.1-Flouro-2-nitrobenzene

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 striking heading 9902.29.04 and inserting the following new heading:

				

					

						

							

								9902.29.041-Flouro-2-nitrobenzene (CAS No. 1493-27-2) (provided for in

						subheading 2904.90.30)FreeNo changeNo changeOn or before 12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

